311 So. 2d 311 (1975)
S. A. WATSON, Judge of Madison County Court, formerly Deputy Dist. Atty. of the Twenty-Third Judicial Circuit
v.
ALABAMA STATE BAR and L. Drew Redden, President of the Board of Com'rs of the Alabama State Bar, et al.
SC 868.
Supreme Court of Alabama.
April 10, 1975.
Jack Giles, Huntsville, for appellant.
William H. Morrow, Jr., Montgomery, Gen. Counsel, Alabama State Bar, for appellees.
William J. Baxley, Atty. Gen., and George W. Royer, Jr., Asst. Atty. Gen., for the State of Alabama, amicus curiae.
John D. Whetstone, Montgomery, for the Ala. District Attys. Assn., amicus curiae.
SHORES, Justice.[*]
This is a companion case to S.C. 867 Simpson v. Alabama State Bar; Redden, President of the Board of Com'rs of the Alabama State Bar et al., 293 Ala. ___, 311 So. 2d 307, this day decided, except that the appellant was a deputy district attorney at the time of the conduct complained of.
The holding in Simpson, supra, is controlling here, It is conceded by the Bar Association and appellant that there is no distinction, for purposes of this case, to be made between a district attorney and a *312 deputy district attorney, who must devote his entire time to the discharge of the duties of his office, and who is prohibited from practicing law under the provisions of Title 13, § 229(12), Code. Such was the case with regard to appellant here.
The decree appealed from is reversed and one is here rendered in favor of appellant.
Reversed and rendered.
All the Justices concur.
NOTES
[*]  This case was originally assigned to another justice of this court, since retired. It has been reassigned to the writer, not a member of this court at time of submission, who has carefully listened to the tape recordings of oral argument. Code of Alabama, Title 13, § 7; Alonzo v. State ex rel. Booth, 283 Ala. 607, 219 So. 2d 858.